TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00352-CV


In re Save Our Springs Alliance






ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N


	Relator Save Our Springs Alliance filed a petition for writ of mandamus and a motion
for an emergency stay of the underlying district court proceedings.  Relator's motion for an
emergency stay is overruled.  Relator's petition for writ of mandamus is denied.  See Tex. R. App.
P. 52.8(a).


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   August 5, 2003